  Case 2:19-cv-00633-CW Document 36 Filed 01/13/21 PageID.170 Page 1 of 3




Robert E. Aycock (8878)
William B. Chadwick (16416)
KIMBALL ANDERSON
649 E. South Temple, 2nd Floor
Salt Lake City, UT 84102
(801) 359-3333
robert@kimballanderson.com
will@kimballanderson.com

Attorneys for Saniderm Medical, LLC


                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF UTAH


 TATUYOU, LLC, a Minnesota limited
 liability company,                                         JOINT MOTION TO MODIFY
                                                               SCHEDULING ORDER
             Plaintiff,

 v.


 SANIDERM MEDICAL, LLC, a Utah limited                           Case No. 2:19-cv-00633
 liability company.

                                                              Judge: Hon. Clark Waddoups
             Defendant.


       Defendant and Counterclaim-Plaintiff Saniderm Medical, LLC (“Saniderm”) and Plaintiff

and Counterclaim-Defendant Tatuyou, LLC (“Tatuyou”) and jointly move to modify the scheduling

order to extend the close of fact discovery until March 19, 2021 and all other deadlines as set forth in

the accompanying proposed scheduling order. This modification will allow the parties to complete

discovery.
  Case 2:19-cv-00633-CW Document 36 Filed 01/13/21 PageID.171 Page 2 of 3




DATED this 13th day of September 2021.



                                         /s/ William B. Chadwick
                                         Robert E. Aycock
                                         William B. Chadwick
                                         KIIMBALL ANDERSON

                                         Attorneys for Defendant Saniderm Medical, LLC



                                         /s/ Joseph Shapiro
                                         Dustin R. DuFault
                                         DUFAULT LAW FIRM

                                         Joseph Shapiro
                                         STRONG & HANNI, P.C.

                                         Attorneys for Plaintiff Tatuyou, LLC




                                            2
  Case 2:19-cv-00633-CW Document 36 Filed 01/13/21 PageID.172 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, a true and correct copy of the foregoing JOINT

MOTION TO MODIFY SCHEDULING ORDER was filed using the Court’s e-filing service

which served by email to the following:

Joseph Shapiro (13584)
STRONG & HANNI, P.C.
102 S 200 E, Suite 800
Salt Lake City, UT 84111
801-323-2131
jshapiro@strongandhanni.com

Dustin R. DuFault (pro hac vice)
DUFAULT LAW FIRM, P.C.
PO Box 1219
Minnetonka, Minnesota 55345
952-935-4392
DDuFault@DuFault-Law.com



                                                   /s/ William B. Chadwick
                                                   William B. Chadwick




                                               3
